Citation Nr: 0303068	
Decision Date: 02/21/03    Archive Date: 03/05/03	

DOCKET NO.  02-08 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the benefit sought on appeal.  
The veteran, who had active service from December 1969 to 
February 1971, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that the issue in this case certified for 
appellate review was entitlement to service connection for 
"PTSD or other mental condition."  However, in a VA Form 9 
(Appeal to Board of Veterans' Appeals) dated in June 2002, 
the veteran indicated that he was only appealing the issue of 
"service connection for PTSD."  This was consistent with 
testimony the veteran presented at a videoconference hearing 
before the Board in August 2002.  For this reason, the Board 
has recharacterized the issue on appeal as set forth on the 
title page of this decision.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran served in combat while serving in Vietnam and 
has PTSD resulting from that combat service.  


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  

At this point the Board would generally provide a discussion 
as to whether or not the notification and duty to assist 
requirements under the VCAA have been satisfied.  "However, 
strict adherence does not dictate an unquestioning, blind 
adherence in the fact of overwhelming evidence in support of 
the result in a particular case."  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  In view of the favorable decision 
in this case, which represents a complete grant of the 
benefit sought on appeal, any unmet notification or duty to 
assist requirements under the VCAA are effectively moot and 
the Board will dispense with any further discussion of the 
VCAA.  As such, the Board finds that the evidence of record 
is adequate to resolve this appeal.  


Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a psychiatric disorder.  

Service personnel records, specifically a DA Form 20 
(Enlisted Qualification Record) shows that the veteran served 
in Vietnam between December 1969 and February 1971.  While in 
Vietnam the veteran's MOS [military occupational specialty] 
was 11C10, infantry indirect fire crewman and ammunition 
bearer and that in those MOS's he served with Company E, 3rd 
Battalion, 7th Infantry, 199th Infantry Brigade and Company 
C, 3rd Battalion 1st Infantry, 11th Infantry Brigade, 
respectively.  The veteran's awards and decorations included 
a Combat Infantryman Badge.  

A private treatment plan completed by a counselor in March 
2000 showed that following evaluation the Axis I diagnoses 
were post-traumatic stress disorder and dysthymia.  

In a VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in May 2000 shows the veteran related an 
incident which occurred while serving in Vietnam in 
February 1970 in which a group of Viet Cong were ambushed.  
Following the encounter the veteran related that one of the 
enemy dead was a pregnant woman whose body had been 
mutilated.  

A report of a VA examination performed in October 2000 showed 
the veteran described a number of traumas while in service, 
including the mutilation of the pregnant Viet Cong woman.  
Following the examination the diagnoses were recurrent major 
depressive disorder and a history of alcohol dependence in 
full sustained remission.  The examiner explained that the 
veteran currently met a number of the criteria for post-
traumatic stress disorder, including criteria A, exposure and 
some persisted increased irritability and anger.  The other 
criteria the veteran did not endorse as persistently 
reexperienced such as criteria B.  The examiner indicated 
that there did appear to be "some mild impairment at times 
though infrequent from the veteran's PTSD symptomatology" 
though it appeared that the majority of his difficulties 
related to his chronic depression.  

Private medical records dated between October 1988 January 
2001 show that between 1988 and 2000 the veteran was 
diagnosed with disorders which included dysthymic and rule 
out bipolar affective disorder and alcohol dependence, and 
major depressive disorder.  A record dated in January 2001 
reflects that the veteran's diagnoses were changed to include 
PTSD.  

A January 2001 letter from David J. Houlihan, M.D., relates 
that he had recently evaluated the veteran and that based 
upon that evaluation he felt the veteran met the criteria for 
recurrent major depressive disorder, post-traumatic stress 
disorder and alcohol dependence in remission.  

A report of a VA examination performed in January 2001 
reflects that the examiner had reviewed the veteran's claims 
file.  Following this review and the examination the 
assessments were recurrent major depressive disorder with 
seasonal component, a history of alcohol dependence in full 
sustained remission, and probably history of post-traumatic 
stress disorder.  The examiner commented that at the present 
time the veteran did not meet the full criteria for PTSD, but 
as mentioned in the evaluation from October 2002 it did 
appear that the veteran "likely met the criteria [for PTSD] 
in the past.  

The veteran presented testimony at hearings before a Hearing 
Officer at the RO in July 2001 and before the Board in a 
videoconference hearing in August 2002.  At that hearing the 
veteran offered testimony concerning the stressful incidents 
he was exposed to during service while serving in combat in 
Vietnam.  The veteran also offered testimony concerning the 
psychiatric symptomatology he experienced and the treatment 
he was receiving.  


Law and Analysis

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established my medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the VA engaged in combat 
with the enemy and the alleged stressor is combat related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressors occurrence and no 
further development or corroborative evidence is required 
provided that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. 
App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  

Service records clearly reflect evidence that the veteran 
engaged in combat with the enemy.  While in Vietnam the 
veteran served in combat MOS's as an infantry indirect fire 
crewman and ammunition bearer with combat units, Company E, 
3rd Battalion, 7th Infantry, 199th Infantry Brigade and 
Company C, 3rd Battalion, 1st Infantry, 11th Infantry 
Brigade.  The veteran's service records also show that he was 
awarded a Combat Infantryman Badge.  The veteran has related 
that the stressors he was exposed to while serving in Vietnam 
with these units occurred during combat.  Therefore, the 
Board finds that the veteran did engage in combat with the 
enemy and that his lay testimony and statements are accepted 
as conclusive evidence of the stressors occurrence because it 
is consistent with the circumstances, conditions or hardships 
of service.  

The remaining question is the medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's combat service in 
Vietnam.  On this point there is conflicting evidence.  On 
the one hand, there are reports of VA examinations performed 
in October 2000 and January 2001 which both conclude that the 
veteran does not currently have PTSD.  However, the examiner 
who performed the October 2000 examination explained that the 
veteran did not meet all the necessary criteria to support a 
diagnosis of PTSD but did state that:  "There does appear to 
be some mild impairment at times though infrequent from his 
PTSD symptomatology. . . ."  In a similar vein, the examiner 
who performed the January 2001 examination also concluded 
that the veteran did not meet the full criteria for PTSD, but 
that "it does appear likely that he had met [the] criteria in 
the past."  

The Board notes that most of the private medical records 
submitted by the veteran in support of his claim do not show 
a diagnosis of PTSD, but rather show a diagnosis of major 
depressive disorder.  However, Dr. Houlihan specifically 
indicated that the veteran met the criteria for both major 
depressive disorder and post-traumatic stress disorder.  

The Board finds that the two VA examinations are equivocal, 
if not contradictory, as to whether the veteran has PTSD 
related to his combat service in Vietnam.  The examiner who 
performed the October 2000 examination, while offering an 
opinion that the majority of the veteran's difficulty related 
to depression, conceded that there was some mild impairment, 
though infrequent, from PTSD symptomatology, and the examiner 
who performed the January 2001 VA examination stated that it 
appeared likely the veteran had met the criteria for a 
diagnosis of PTSD in the past.  Were this the only evidence 
of record there would appear to be at least a reasonable 
doubt as to whether the veteran had PTSD as the result of his 
Vietnam service.  But when the diagnosis of PTSD rendered by 
Dr. Houlihan is considered, even despite the lack of a 
diagnosis of PTSD by the veteran's other treating physician, 
any reasonable doubt as to whether the veteran currently has 
PTSD related to service must be resolved in favor of the 
veteran.  

Simply put, when Dr. Houlihan's opinion is considered in 
connection with the two VA examinations, the Board finds that 
the weight of the evidence supports the veteran's claim that 
he has PTSD resulting from his combat service in Vietnam.  In 
this regard, "[m]ental health professionals are experts and 
are presumed to know the DSM [Diagnostic and Statistical 
Manual] requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Accordingly, 
the Board concludes that service connection for PTSD is 
established.  


ORDER

Service connection for PTSD is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

